DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 are objected to because of the following informalities:  each of the claims does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term “rigid” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (for example specifying a threshold rigidity in m/N, in/lb, or ft/lb OR a threshold elasticity modulus in N/mm2, psi, or msi to allow for an objective distinction between a first class of materials/structures that may be characterized as “rigid” on one side of said threshold, and a second class of materials/structures that may be characterized as 
The term "essentially" in claim 1 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-3 are also rejected under 112(b) because of dependency on claim 1.
Claim 2 recites the limitation "the shower fixture of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 2, the term “flexible” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (for example specifying a threshold flexibility in m/N, in/lb, or ft/lb OR a threshold elasticity modulus in N/mm2, psi, or msi to allow for an objective distinction between a first class of materials/structures that may be characterized as “flexible” on one side of said threshold, and a second class of materials/structures that may be characterized as “rigid”/”non-flexible” on the opposite side of said threshold) , and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites the limitation "the shower fixture of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAPP et al. (US 2016/0374517 A1).
With regard to claims 1-3, CAPP discloses An adjustable multiple showerhead modular assembly (700, Fig. 51) comprising: a rigid elongate member having opposite ends and an adjustable longitudinal axis extending between said ends wherein said elongate member is essentially adjusted to the length of an enclosure (adjustable by 711) and essentially mounted overhead a number of user within said enclosure; a number of bracket (Fig. 51) attach to said elongate member at spaced locations to support a number of valve, conduit, and showerhead; whereby said number of valve, conduit, and showerhead are used in combination for directing fluid onto a number of user within said enclosure; wherein a flexible conduit connects a spigot within said enclosure to said valve; wherein interchangeable conduit are used in various combinations whereby various angles and or patterns of water spray are created (Fig. 51 and para. [0134]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752